DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 14/861,531 in response to Applicant’s Request for Continued Examination (RCE) filed on June 29, 2022. Claims 1-4, 9-11, 13-18, and 20-22 are pending in this application, and have been examined on the merits discussed below.

Response to Amendment

3.	In the response filed June 29, 2022, Applicant amended claim 1, 9-11, and 13-16, and cancelled claims 5-8, 12, and 19. New claims 20-22 were presented for examination.

4.	Applicant's amendment necessitated the new ground(s) of rejection set forth in this Office Action.


Response to Arguments

5.	Applicant's arguments filed June 29, 2022 have been fully considered.

6.	Applicant submits that “None of the references cited discuss a selection of contacts based on a determined severity and then automatically escalating through a contact list by, for each contact within the list, escalating through contact methods until a response is received.” [Applicant’s Remarks, 06/29/2022, page 9]

In response to the Applicant’s argument that “none of the references cited discuss a selection of contacts based on a determined severity and then automatically escalating through a contact list by, for each contact within the list, escalating through contact methods until a response is received,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Furthermore, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 06/29/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

7.	Applicant submits “Maturana fails to teach any kind of hierarchical contact list.” [Applicant’s Remarks, 06/29/2022, page 9]

	In response to Applicant’s argument that Maturana fails to teach any kind of hierarchical contact list, the Examiner respectfully disagrees. As seen in paragraph 0079 of Maturana, the notification component identifies one or more specific plant employees who are to receive a notification when an actionable condition is detected within the industrial data. The notification component is configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period. Thus, given the broadest reasonable interpretation consistent with the Specification in construing the claimed invention, it is Examiner’s position that the disclosure of Maturana teaches and at least suggests the disputed limitation.

8.	Applicant submits that “Schneier fails to remedy this deficiency in Maturana.” [Applicant’s Remarks, 06/29/2022, page 9]

	Applicant's argument with respect to the §103 rejection of claim 1 [Remarks at page 9] has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and in particular against the teachings of the Schneier reference as relied on to support the §103 rejection of claim 1. However, the Schneier reference is no longer cited in the §103 rejection of claim 1 and has been replaced with a new reference. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

9.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Interpretation

10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a scheduler that in claim 9.
The claim limitation “a scheduler that” invokes 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13. Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 recites a scheduler that. This limitation invokes an interpretation under 35 U.S.C. § 112(f). The disclosure does not provide adequate structure for the “scheduler that”. Even though paragraph 0017 of the Specification mentions “a scheduler,” it is not clear if the scheduler is a hardware component or simply controlled by a hardware component. The Specification does not demonstrate that applicant has made an invention that achieved the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

14.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims  1-4, 9-11, 13-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

16.	Claim 1 was amended to recite “determine the category of the fist problematic workflow event based on the full set of information.” The limitation “the category” lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 
  
17.	Claim 9 limitation “a scheduler that” invokes an interpretation under 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. Even though paragraph 0017 of the Specification mentions “a scheduler,” it is not clear if the scheduler is a hardware component or simply controlled by a hardware component. No structure can be found in the specification. Consequently, it is not clear which structure and equivalents may be read into this limitation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) corresponds to the “scheduler that”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-4, 9-11, 13-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

20.	Claims 1-4, 9-11, 13-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-4, 9-11, 13-18, and 20-22) IS directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-4, 9-11, 13-18, and 20-22 is satisfied. 
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” abstract idea grouping set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions), and thus fall under “Certain Methods of Organizing Human Activity,” and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- a computer-operated controller, wherein the computer-operated controller is configured to: in response to detecting the first set of information about the first problematic workflow event, obtain a set of environmental information related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about a first problematic workflow event to be assigned to different people.),
- combine the first set of information with the environmental information to produce a full set of information (This step is organizing human activity for similar reasons as provided for the “detecting” step above, and also encompasses mental processes since the “combining” may be accomplished by a human judgment or evaluation, such as with the aid of pen and paper.);
- determine the category of the fist problematic workflow event based on the full set of information (This step encompasses mental processes since the “determining” may be accomplished by a human judgment or evaluation, such as with the aid of pen and paper.);
- in response to determining the category of the first problematic workflow event, determine a severity for the first problematic workflow event (This step encompasses mental processes for similar reasons as provided for the “determine” step above.);
- select a first set of contacts from a hierarchical contact list as a function of severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine (The “select” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”.); 
- prioritize the first set of contacts based on the severity (The “prioritize” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” The “prioritize” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.);
- automatically escalate through each of the first set of contacts according to their priority by making an attempt to notify each of the first set of contacts, wherein making an attempt to notify each of the first set of contacts comprises automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods, wherein the escalating through each set of contact and corresponding contact methods continues until a response is received from a first contact from the first set of contacts (This step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”.);
- receive a response to the problematic workflow event based on the response (The “receive” step covers organizing human activity since it flows directly from the response involving human interaction); and 
- initiate a response to the problematic workflow event based on the response (This step is organizing human activity for similar reasons as provided for the “receive” step above).
Considered together, these steps set forth an abstract idea of managing interactions involving a plurality of contacts, which falls under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. Independent claim 1 recites the additional elements of: a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine, and a computer-operated controller (claim 1). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Although the obtain step is deemed as part of the abstract idea, even if considered as an additional element and evaluated separately, this element is directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of: a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine, and a computer-operated controller (claim 1). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0031]: e.g., “One should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Similarly, even if the obtain step is evaluated as an additional element, this activity is directed to insignificant extra-solution data gathering activities, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). 
With respect to reliance on a “sensor” to detect a first set of information about a first problematic workflow event associated with a problematic machine, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Eklund, US 6,392,584 B1 (col. 4, lines 8-19: “the sensors are conventional accelerometers aligned in two orthogonal directions that are tangential to the surface of the machine at the mounting point. Two-axis sensing of accelerations (corresponding to local vibrational motions) will normally provide sufficient information for sensitive detection of existing internal machine defects and impending failure…”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-4, 9-11, 13-18, and 20-22 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions). For example, dependent claims 2-4, 9-11, 13-16, 18, and 20-22 recite the limitations “a human user manually enters a portion of the first set of information”, “detect at least a portion of the first set of information”, “inspect a product to determine whether quality standards have been met”, “reschedules a task for the assembly line for at least one of the second set of contacts, wherein the step of automatically making the attempt to notify each of the second set of contacts comprises transmitting the rescheduled task to the at least one of the second set of contacts”, “receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts”, “wherein the response to the attempt to notify at least one of the first set of contacts comprises an alarm triggered when the at least one of the first set of contacts fails to respond within a threshold period of time”, “reschedule a task of at least one of the second set of contacts as a function of the second set of information”, “automatically make the attempt to notify at least one of the second set of contacts by transmitting the rescheduled task to the at least one of the second set of contacts”, “select the second set of contacts from the hierarchical contact list as a function of the second set of information”, “prioritize each of the second set of contacts as a function of the second potential severity and automatically make an attempt to notify each of the second set of contacts as a function of its priority”, “automatically transmit a request to deliver some of the material”, “during the escalating of the first set of contacts, generate a second set of information about a second problematic workflow event, wherein the second problematic workflow event has occurred based on a response from one or more contacts from the first set of contacts regarding the first problematic workflow event; select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event; and automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for at least one of the second set of contacts,” “wherein the second problematic event has occurred as a result of a non-response from the one or more contacts”, “wherein the response from one or more contacts from the first set of contacts comprises a response indicating a delay in repairing the problematic machine and the second problematic workflow event arises from the delay,” which are details directly in support of managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions). The other dependent claims have been evaluated as well, but similar to dependent claims 2-4, 9-11, 13-16, 18, and 20-22 recite details/steps that merely refine the same abstract ideas recited in the independent claims accompanied by, at most, generic computer elements (e.g., a user interface in claim 2), which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself. See MPEP 2106.05(f),(h). The additional elements of a computer sensor (claim 3), a sensor configured to inspect  (claim 4), and a second sensor (claims 17-18) have been evaluated as additional elements as well.  However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. In addition, reliance on a “sensor” to detect information is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Eklund, US 6,392,584 B1 (col. 4, lines 8-19: “the sensors are conventional accelerometers aligned in two orthogonal directions that are tangential to the surface of the machine at the mounting point. Two-axis sensing of accelerations (corresponding to local vibrational motions) will normally provide sufficient information for sensitive detection of existing internal machine defects and impending failure…”). See also Beckwith, US 8,020,481 B1 (col. 2, lines 17-30: “A controller may include any number of conventional sensors that trigger or govern activate process 143. Sensors may include timers, receivers, and/or detectors that detect that a measured quantity crosses a threshold…”)
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

25.	Claims 1-4, 11, and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana et al., Pub. No.: US 2014/0047107 A1, [hereinafter Maturana], in view of Sustaeta et al., Pub. No.: US 2009/0204267 A1, [hereinafter Sustaeta], in view of Vibhor et al., Pub. No.: US 2015/0244775 A1, [hereinafter Vibhor], in further view of Solomon et al., Patent No.: US 8,762,190 B1, [hereinafter Solomon].

As per claim 1, Maturana teaches a scheduling system (paragraph 0002, discussing systems that provide remote monitoring services for an industrial automation system over a cloud infrastructure; paragraph 0064, discussing that servers, controllers, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent can send the alarms to the cloud. Alarms can be reactive or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths,…, etc.)., comprising: 

a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine (paragraph 0004, discussing that data relating to machine health, alarm statuses,…, and the like are often monitored; paragraph 0008, discussing collecting the industrial data from data collectors in an industrial enterprise. The cloud-based infrastructure can organize the acquired data based on selected criteria (e.g., time of occurrence of a plant-floor event, priority, etc.)...The infrastructure includes a data collecting service agent that execute periodic collecting and transmission of serialized data; paragraph 0045, discussing that the enterprise comprises one or more industrial facilities, each having a number of industrial devices in use. The industrial devices can make up one or more automation systems operating within the respective facilities…Industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; motor drives; operator interfaces; industrial robots;…; or other such industrial devices; paragraph 0051, discussing monitoring conditions of the various industrial systems and the devices that make up those systems to prevent harmful or catastrophic events from occurring (e.g., events that may result in machine downtime,.., etc.); paragraph 0060, discussing that in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform…Cloud agent 306 may be configured to compress the collected data...Cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated [i.e., the multiple sensors measuring related aspects of an automation system suggest a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine]; paragraph 0064, discussing that servers, controllers, etc., can be monitored, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails) [i.e., This shows that a first set of information about a first problematic workflow event associated with a problematic machine is detected]; paragraph 0003);

a computer-operated controller, wherein the computer-operated controller is configured (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. In addition to production statistics, data relating to machine health, alarm statuses, operator feedback, electrical or mechanical load over time, and the like are often monitored...This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, lot traceability systems, etc.; paragraph 0043, discussing that a set of controllers includes one or more controllers; paragraphs 0046, 0056) to: 

obtain a set of environmental information (paragraph 0046, discussing that a given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc.) [i.e., This shows that environmental information is obtained], and executes a user-defined control program that performs automated decision-making for the controlled processes based on the received signals; paragraph 0064, discussing that in the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data…In some embodiments, servers, controllers, switches, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths,…, etc.) [i.e., generating an alarm when temperatures go out of defined bandwidths also suggests obtaining a set of environmental information]; paragraph 0065);

combine the first set of information with the environmental information to produce a full set of information (paragraph 0050, discussing that multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting; paragraph 0054, discussing providing on-premise data collection, packaging, and transmission of industrial data generated by the industrial assets. Cloud agent 208 acts as a generic gateway to collect data items from the various industrial assets on plant network 224 and packages the collected data; paragraph 0060, discussing that in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform…Cloud agent 306 may be configured to compress the collected data...Cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet [i.e., This shows combining the first set of information with the environmental information to produce a full set of information]; paragraph 0062, discussing that cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata...; paragraphs 0008, 0055, 0056, 0065, 0084);

determine the category of the fist problematic workflow event based on the full set of information (paragraph 0079, discussing an exemplary notification architecture that can be leveraged in connection with intelligent alarming according to one or more embodiments of the disclosure. In this example system, reporting services 1102 can include a notification component 1104 and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data. When an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification…; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations; paragraph 0101, discussing that the compressed data file is packaged (e.g., by the cloud agent) into a data packet. At 1808, the compressed file is assigned to a message queue based on at least one of a data type or a priority associated with the collected industrial data; paragraphs 0066, 0089);

in response to determining the category of the first problematic workflow event, determine a severity for the first problematic workflow event (paragraph 0064, discussing that the alarms queue relates to abnormal situations...This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. In some embodiments, servers, controllers, switches, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive or proactive; paragraph 0079, discussing that FIG. 11 illustrates an exemplary notification architecture that can be leveraged in connection with intelligent alarming. In this example system, reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting a transition to a particular machine state, detecting an alarm condition,…, or other such conditions that can be detected through analysis of the industrial data. When an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations. In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data. For example, if industrial data indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates; paragraphs 0066, 0078, 0090);

select a first set of contacts from a hierarchical contact list as a function of severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine (paragraph 0079, discussing that FIG. 11 illustrates an exemplary notification architecture that can be leveraged in connection with intelligent alarming. In this example system, reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting a transition to a particular machine state, detecting an alarm condition,…, or other such conditions that can be detected through analysis of the industrial data. When an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified [i.e., identifying the one or more specific plant employees who are to receive the notification corresponds to select a first set of contacts from a hierarchical contact list]; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information [i.e., identifying which personnel are to be notified for a given type of condition suggests selecting a first set of contacts from a hierarchical contact list as a function of a first potential severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine]. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations. In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data. For example, if industrial data indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates; paragraph 0081, discussing that the notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that a first set of contacts is selected from a hierarchical contact list], or other such escalation measures.);

automatically escalate through each of the first set of contacts by making an attempt to notify each of the first set of contacts (paragraph 0079, discussing that when an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data 1108 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations.  In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data.  For example, if industrial data indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications to one or more notification destinations [i.e., delivering the notification to appropriate personnel and devices corresponds to making an attempt to notify each of the first set of contacts]. The notification can be sent to an Internet-capable client device, such as a phone, a tablet computer, a desktop computer, or other suitable devices…Notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification), wherein the escalating through each set of contact and corresponding contact methods continues until a response is received from a first contact from the first set of contacts (paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component can deliver notifications to one or more notification destinations…In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud…Notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification [i.e., This shows that the escalating continues until a response is received from a first contact from the first set of contacts]); and

receive a response from the first contact from the first set of contacts regarding the first problematic workflow event (paragraph 0051, discussing that remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention; paragraph 0079, discussing that when an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications to one or more notification destinations. The notification can be sent to an Internet-capable client device, such as a phone, a tablet computer, a desktop computer, or other suitable devices. In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud.  Notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device) [i.e., This shows that a response from the first contact from the first set of contacts regarding the first problematic workflow event is received]).

While Maturana teaches environmental information, it does not explicitly teach in response to detecting the first set of information about the first problematic workflow event, obtain a set of environmental information related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event; prioritize the first set of contacts based on the severity; automatically escalate through each of the first set of contacts according to their priority by making an attempt to notify each of the first set of contacts, wherein making an attempt to notify each of the first set of contacts comprises automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; and initiate a response to the problematic workflow event based on the response. Sustaeta in the analogous art of dynamic diagnostics of systems, machines, and processes teaches:

in response to detecting the first set of information about the first problematic workflow event, obtaining a set of environmental information related to the problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event (paragraph 0002: “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices.”; paragraph 0019, discussing that operating states of the machine may be determined based on workload...Similarly, expected environment (e.g., temperature, pressure, vibration,...) information and possible expected damage information may be considered in establishing the predicted future state of the system; paragraph 0023, discussing that the component performance information may comprise component efficiency information, component life expectancy information, emissions information, operational cost information, component MTBF information, MTTR, expected repair cost, noise information, and/or vibration information. In this regard, it will be recognized that the value of one or more system performance variables (e.g., temperature, flow, pressure, power…) may be used in determining or selecting the desired operating point, which may be obtained through one or more sensors associated with the system, a model of the system, or a combination of these; paragraph 0027, discussing that signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation [i.e., This shows that the set of environmental information related to the problematic workflow event is obtained in response to detecting the first set of information about the first problematic workflow event], extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. The diagnostic component may process signals related to flow, pressure,…, and temperature associated with the motorized system; paragraph 0091, discussing that the invention analyzes not only state information with respect to components, but also state information with respect to extrinsic factors (e.g., ambient temperature, dust, contaminants, pressure, humidity/moisture …) that may affect future state of components [i.e., This shows that a set of environmental information related to the problematic workflow event is obtained]…For example, many failures of machines can be attributed to environmental influences that can contribute to failure of the machine. By monitoring and controlling such influences in a dynamic and proactive manner, machine failure can be mitigated; paragraph 0074, discussing that a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance...Accordingly, for example, in a critical event situation, intelligent nodes can collaborate, negotiate use of resources, alter function and control of intelligent components and share resources (e.g., cooling capability, electrical power,…) in order to collectively detect, isolate, mitigate impact, circumvent and maintain critical services, and restore functionality in an optimal manner; paragraph 0170, discussing that the controller receives the process variable measurement signals from the atmospheric pressure sensor,…, the flow sensor, the temperature sensor,…, and other process sensors, together with the setpoint; paragraph 0198, discussing that the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system; paragraphs 0092, 0095, 0103, 0136).

Maturana is directed toward systems and methods for incident monitoring and notification. Sustaeta is directed toward dynamic diagnostics and prognostics of systems, machines, processes and computing devices. Therefore they are deemed to be analogous as they both are directed towards fault handling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana with Sustaeta because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying Maturana to include Sustaeta’s feature for obtaining a set of environmental information related to the problematic workflow event in response to detecting the first set of information about the first problematic workflow event, wherein the environmental information comprises information ancillary to the problematic workflow event, in the manner claimed, would serve the motivation of enhancing the benefits of machinery monitoring and condition-based maintenance by integrating real-time diagnostics and prognostics techniques within the framework of an automatic control system (Sustaeta at paragraph 0016), or in the pursuit of extending the life of the machinery to maximize throughput while insuring there is not failure for a specified period of time (Sustaeta at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Maturana-Sustaeta combination teaches making an attempt to notify each of the first set of contacts, it does not explicitly teach prioritize the first set of contacts based on the severity; automatically escalate through each of the first set of contacts according to their priority by making an attempt to notify each of the first set of contacts, wherein making an attempt to notify each of the first set of contacts comprises automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; and initiate a response to the problematic workflow event based on the response. Vibhor in the analogous art of alert escalation systems teaches: 

prioritize the first set of contacts based on the severity (paragraph 0025, discussing that  escalating an alert can include transmitting the alert to other members or to supervisors of an information technology ("IT") team or information management administration team...; paragraph 0084, discussing that the storage manager 106 may be configured to elevate specific alerts according to a priority, hierarchy, or set of rules. For example, an alert priority rule or alert escalation rule related to information management operation alerts can be defined to be transmitted to various members of the information management team 606, to team supervisors, to division managers, and finally to the director or to a client. In practice, the storage manager 106 can be configured to first transmit an alert to team member "A" of the information management team 606. According to some embodiments, team members within the information management team 606 can receive a designation of team member "A" for different specific alerts or different types of alerts to distribute responsibility for highest priority alerts among different members of the information management team 606 [i.e., prioritize the first set of contacts based on the severity]; paragraph 0085, discussing that the employee hierarchy chart 600 illustrates one embodiment of an alert escalation path…The alerts can be transmitted to all members of the lowest level of management prior to escalating the alert to a higher level of management. In some embodiments, the storage manager is configured to escalate an alert within a first level of management for a predetermined duration, e.g., 30 minutes, before escalating the alerts to a higher level of management. Additional options for setting and adjusting escalation priority rules are described below in the discussion related to FIG. 8; paragraph 0088, discussing that  a computing device determines a point of contact for receiving an alert. The alert can relate to the indication of system failure, system slowdown, or other system event triggered. The computing device may determine a first point of contact by referring to a set of rules, an employee hierarchical chart, or a service team hierarchical chart; paragraphs 0089-0090, discussing that if the first point of contact is unavailable, the computing device determines a next point of contact to receive the alert. The computing device can determine the next point of contact by referencing one or more tables, organizational tables, charts, or by stepping through an automatically or manually generated list of points of contact that may be prioritized by seniority or job function within an organization. For example, if a primary point of contact is an IT administrator, the next point of contact may be that IT administrator's supervisor or manager. In other embodiments, the computing device may determine that the next point of contact is a person having a peer relationship with the primary point of contact. After exhausting a list of peers of the primary point of contact, the computing device may then be configured to escalate the alert to points of contact having supervisory relationships or roles with respect to the primary points of contact…; paragraph 0102, discussing that the point of contact priority window enables selection of one of a number of techniques for determining primary and subsequent points of contacts to whom alerts are sent in response to error-related and/or failure-related events within an information management system. The point of contact priority window may enable a user to select or determine an alert escalation rule using manual parameters, team-based parameters, or using graphically assigned parameters. Manual parameters may include a name, username, phone number, or email address of one or more points of contact for the storage manager to incrementally contact. The team-based parameters may allow a user to prioritize teams within an IT department that are contacted in response to an alert-causing system event. Graphically assigned parameters may enable a user to graphically assign an order of alert escalation); 

 automatically escalate through each of the first set of contacts according to their priority by making an attempt to notify each of the first set of contacts (paragraph 0084, discussing that the storage manager may be configured to elevate specific alerts according to a priority, hierarchy, or set of rules. For example, an alert priority rule or alert escalation rule related to information management operation alerts can be defined to be transmitted to various members of the information management team, to team supervisors, to division managers, and finally to the director or to a client. In practice, the storage manager can be configured to first transmit an alert to team member "A" of the information management team. According to some embodiments, team members within the information management team can receive a designation of team member "A" for different specific alerts or different types of alerts to distribute responsibility for highest priority alerts among different members of the information management team; paragraph 0086, discussing a method that may be executed to escalate information management operation alerts. Escalation of alerts within a hierarchy of a team responsible for an information management system can advantageously reduce an amount of time elapsed between an alert-causing event and acknowledgement (and remedy) of the alert; paragraph 0090, discussing that the computing device determines a next point of contact to receive the alert. The computing device can determine the next point of contact by referencing one or more tables, organizational tables, charts, or by stepping through an automatically or manually generated list of points of contact that may be prioritized [i.e., This shows automatically escalating through each of the first set of contacts according to their priority] by seniority or job function within an organization; paragraph 0103, discussing enabling the alert escalation interface to enable a user to select from and prioritize alert delivery for various members of an IT support team, or other groups responsible for information management operations support); and

initiate a response to the problematic workflow event based on the response (paragraph 0024, discussing that in response to the alert, the user can remedy the source of the issue causing the alert, or the user can reschedule around the problematic job. By receiving an alert and taking remedial action, a user may be able to prevent network congestion, which may impact other users of the network; paragraph 0060, discussing that notification to appropriate personnel may enable a system or IT administrator to remedy any hardware or software issues that present an obstacle in executing a particular job; paragraph 0081, discussing escalating an unacknowledged alert up a chain of management until the alert is acknowledged and/or someone takes remedial action to resolve the alert-causing event; paragraph 0102).

The Maturana-Sustaeta combination describes features related to incident notification. Vibhor is directed toward methods and systems for alert escalation. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta combination with Solomon because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta combination to include Vibhor’s features for prioritizing the first set of contacts based on the severity; automatically escalating through each of the first set of contacts according to their priority by making an attempt to notify each of the first set of contacts, and initiating a response to the problematic workflow event based on the response, in the manner claimed, would serve the motivation of providing notification to appropriate personnel, thereby enabling a system or IT administrator to remedy any hardware or software issues that present an obstacle in executing a particular job (Vibhor at paragraph 0060), or in the pursuit of involving actual personnel in the process of solving critical support cases while arriving at effective case resolution rapidly; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Maturana-Sustaeta-Vibhor combination describes different contact methods (Vibhor, paragraph 0091, “the computing device may alert the available point of contact using a pager, a cell phone (e.g., text message and/or an electronic recording), an email, a home telephone, an RSS feed, or the like.”), the Maturana-Sustaeta-Vibhor combination does not explicitly teach wherein making an attempt to notify each of the first set of contacts comprises automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods. However, Solomon in the analogous art of notification systems teaches these concepts. Solomon teaches:

wherein making an attempt to notify each of the first set of contacts comprises automatically escalating through a first series of contact methods for the at least one of the first set of contacts (col. 1, lines 15-17: “The present invention relates generally to computer automated scheduling and notification of resources.”; col. 4, lines 13-35, discussing generating schedules for managing team members responsible to be on-call for responding to incidents. These schedules may be configured to schedule team members and manage the rotation of on-call schedules for team members assigned to one or more schedule layers. The schedules are employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. If a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible of the incidents. Further, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified [i.e., The other notification methods correspond to the first series of contact methods for the at least one of the first set of contacts]. In some cases, the notification engine may determine that a notification message should be sent to one or more additional team members; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof; col. 8, lines 4-17),

wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods (col. 8, lines 4-17, discussing that schedule manager server 116 employs various techniques for generation of resource schedules and notification policies. Schedule manager server 116 may be operative to perform notifications based on one or more notification rules and/or policies. Also, schedule manager server 116 may be arranged to interface/integrate with one or more external systems such as telephony carriers, email systems, web services, or the like, to send notifications relating to scheduling and/or incidents…; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods [i.e., This shows that the first set of contacts are associated with a set of contact priorities for each contact]. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof [i.e., A rule indicating that the first notification may use email but the second notification may use SMS suggests that the set of contact priorities ranks and prioritizes contact methods]; col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule; col. 28, lines 58-65, discussing that the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have notification profiles that include information that may be used for notifying them, such as, email address, phone numbers, or the like. These profiles may also include the team member's preferences for when and how to be notified).

The Maturana-Sustaeta-Vibhor combination describes features related to incident notification. Solomon is directed toward methods and systems for managing incidents. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor combination with Solomon because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor combination to include Solomon’s features for including automatically escalating through a first series of contact methods for the at least one of the first set of contacts; wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods, in the manner claimed, would serve the motivation of delivering notifications regarding incidents to the appropriate support resources (Solomon at col. 1, lines 32-37) and ensuring that the proper resource may be notified if incidents occur (Solomon at col. 1, lines 49-53), or in the pursuit of providing supporting information to determine an optimum resolution path; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a user interface through which a human user manually enters a portion of the first set of information (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. Data relating to machine health, alarm statuses, operator feedback (e.g., manually entered reason codes associated with a downtime condition) [i.e., This shows that the first sensor comprises a user interface through which a human user manually enters a portion of the first set of information], and the like are often monitored, and in some cases recorded, on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, etc.; paragraph 0057, discussing that an on-premise cloud agent is configured to collect and organize the live or historical data from the controllers, either directly or by accessing data historian 304, and send the collected data to the cloud platform. The process of collecting the data involves intelligent sorting and organizing based on defined criteria, including but not limited to time of occurrence and/or user-defined priorities. Cloud agent 306 can be a Windows service) that periodically collects and transmits serialized and compressed data into the cloud domain. Cloud agent 306 can comply with standard agent communication to communicate with other on-premise agents, as well as agents in the cloud platform that perform high-analytics on the industrial data. FIG. 3 depicts data historian 304 as the data source for cloud agent 306. This configuration can be useful when there are a large number of data points to monitor…; paragraph 0108, discussing that one or more PLCs can communicate and cooperate with various network devices across the network. This can include substantially any type of control, communications module, computer, (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks).

As per claim 3, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a computer sensor configured to detect at least a portion of the first set of information (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. Data relating to machine health, alarm statuses,…,electrical or mechanical load over time, and the like are often monitored on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering [i.e., This shows that the first sensor comprises a computer sensor configured to detect at least a portion of the first set of information], motion control devices, visualization applications, etc.; paragraph 0045, discussing that industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; paragraph 0085, discussing that one or more of the cloud-based agents can push an on-premise request for local analytics to the on-premise cloud agent. In response, the on-premise cloud agent can perform the requested analytics locally at the plant facility and return a result to the cloud-side agents. To perform the local analytics, on-premise cloud agent may access local data at the plant level (e.g., controller data, historian data, status or telemetric data from one or more industrial devices, etc.) and perform all or a portion of the analytics on this local data. This localized analytic operation may be part of a larger analytical operation performed on the stored data by virtual servers; paragraphs 0060, 0062). 

As per claim 4, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the first sensor comprises a sensor configured to inspect a product to determine whether quality standards have been met  (paragraph 0004, discussing that in addition to production statistics, data relating to machine health, alarm statuses,…, electrical or mechanical load over time, and the like are often monitored. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering,…, lot traceability systems (e.g., barcode tracking), etc.; paragraph 0050, discussing that cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., barcode identifier, production statistics for each stage of production, quality test data, abnormal flags, etc.) [i.e., This shows that a product is inspected to determine whether quality standards have been met]; paragraph 0051, discussing monitoring conditions of the various industrial systems and the devices that make up those systems to prevent harmful or catastrophic events from occurring (e.g., events that may result in machine downtime, sub-standard product quality, etc.); paragraph 0064, discussing that the alarms queue relates to abnormal situations.  This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. Servers, controllers, switches, etc., can be monitored, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder,…, generate an alarm when temperatures go out of defined bandwidths, etc.); paragraph 0079, discussing an exemplary notification architecture that can be leveraged in connection with intelligent alarming. Reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data. When an actionable condition is detected within the industrial data, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified).

As per claim 11, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the response to the attempt to notify at least one of the first set of contacts comprises an alarm triggered when the at least one of the first set of contacts fails to respond within a threshold period of time (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification  periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time [i.e., The predetermined amount of time corresponds to the threshold period of time]. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

As per claim 17, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the at least one of the first set of contacts comprises a second sensor configured to detect a threshold amount of a material, and wherein the response to the attempt to notify the at least one of the first set of contacts comprises a signal that indicates that the second sensor has detected less than the threshold amount of the material (paragraph 0004, discussing that because of the large number of system variables that must be monitored and controlled in near real-time, industrial automation systems often generate vast amounts of near real-time data. In addition to production statistics, data relating to machine health, alarm statuses, operator feedback, electrical or mechanical load over time, and the like are often monitored on a continuous basis. This data is generated by the many industrial devices that can make up a given automation system, including the industrial controller and its associated I/O, telemetry devices for near real-time metering, motion control devices, visualization applications, lot traceability systems, etc.; paragraph 0045, discussing that the industrial devices can make up one or more automation systems operating within the respective facilities…Industrial devices can include such devices as industrial controllers; field devices such as sensors and meters; motor drives; operator interfaces; industrial robots, barcode markers and readers;…; or other such industrial devices; paragraph 0046, discussing that a given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature,…, fluid level, etc.), and executes a user-defined control program that performs automated decision-making for the controlled processes based on the received signals. The controller then outputs appropriate digital and/or analog control signaling to the field devices in accordance with the decisions made by the control program. These outputs can include device actuation signals,…, operational commands to a machining or material handling robot, mixer control signals, motion control signals, and the like. The control program can comprise any suitable type of code used to process input signals read into the controller and to control output signals generated by the controller…; paragraph 0060, discussing that data from multiple sensors measuring related aspects of an automation system can be identified; paragraph 0064, discussing that the historical data queue relates to time-series records, which can be accessed through an application programming interface. The alarms queue relates to abnormal situations, where the alarm data can also be accessed through the API. This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. Servers, controllers, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes,…, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder) [i.e., This shows that the response to the attempt to notify the at least one of the first set of contacts comprises a signal that indicates that the second sensor has detected less than the threshold amount of the material], monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths, send a notification when a computer's memory is 80% full, etc.); paragraph 0091).

As per claim 18, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 17. Maturana further teaches wherein the computer-operated controller is configured to, upon receiving the signal that indicates that the second sensor has detected less than the threshold amount of the material, automatically transmit a request to deliver some of the material (paragraph 0003, discussing that industrial controllers interact with field devices on the plant floor to control automated processes relating to such objectives as product manufacture, material handling, batch processing, supervisory control, and other such applications. Industrial controllers store and execute user-defined control programs to effect decision-making in connection with the controlled process…[i.e., controlling procedures relating to material handling suggests transmitting a request to deliver some of the material]; paragraph 0064, discussing that through the configuration interface provided by cloud agent 306, users at the plant facility can dynamically configure one or more message queues that respectively define how the data is processed in the cloud platform.  Separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records…The alarms queue relates to abnormal situations, where the alarm data can also be accessed through the API. This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality. Servers, controllers, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud. Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes,…, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder [i.e., This shows that a request to deliver some of the material is transmitted upon receiving the signal that indicates that the second sensor has detected less than the threshold amount of the material], monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths, send a notification when a computer's memory is 80% full, etc.)).

26.	Claims 20, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Maturana in view of Sustaeta, in view of Vibhor, in view of Solomon, in further view of Schneier et al., Pub. No.: US 2002/0087882 A1, [hereinafter Schneier].

	As per claim 20, the Maturana-Sustaeta-Vibhor-Solomon combination teaches the scheduling system of claim 1. Maturana further teaches wherein the computer-operated controller is further configured to: during the escalating of the first set of contacts, generate a second set of information about a second problematic workflow event, wherein the second problematic workflow event has occurred based on a response from one or more contacts from the first set of contacts regarding the first problematic workflow event (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that a second set of information about a second problematic workflow event is generated – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component in Maturana attempts to solve the problem by sending the notification to devices associated with secondary personnel if the primary personnel is not available], or other such escalation measures);

	select a second set of contacts from the hierarchical contact list (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures [i.e., This shows that a second set of contacts from the hierarchical contact list is selected]); and 

automatically make an attempt to notify each of the second set of contacts about an updated workflow (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

While Maturana teaches selects a second set of contacts, it does not explicitly teach select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event; and automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for at least one of the second set of contacts. Solomon in the analogous art of incident management system teaches:

automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for at least one of the second set of contacts (abstract, discussing that if a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notifying the responsible of the incidents; col. 4, lines 13-35, discussing generating schedules for managing team members that may be responsible to be on-call for responding to incidents that may occur…The schedules may be employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. If a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible team member of the incidents. Further, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified [i.e., This shows that the escalation is done through a second series of contact methods for the at least one of the second set of contacts]. In some cases, the notification engine may determine that a notification message should be sent to one or more additional team members; col. 8, lines 4-17, discussing that schedule manager server 116 may be operative to perform notifications based on one or more notification rules and/or policies. Also, schedule manager server 116 may be arranged to interface/integrate with one or more external systems such as telephony carriers, email systems, or the like, to send notifications relating to scheduling and/or incidents; col. 27, lines 9-19, discussing that team members may establish a profile that includes the information necessary to use notification methods they prefer. The team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,…, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof; col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, the process may advance to the next step in the escalation policy. This may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule [i.e., This shows that an attempt to notify each of the second set of contacts is automatically made]; col. 28, lines 58-65, discussing that the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have notification profiles that include information that may be used for notifying them, such as, email address, phone numbers, or the like. These profiles may also include the team member's preferences for when and how to be notified). 

The Maturana-Sustaeta-Vibhor combination describes features related to incident notification. Solomon is directed toward methods and systems for managing incidents. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor combination with Solomon because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor combination to include Solomon’s feature for automatically making an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for at least one of the second set of contacts, in the manner claimed, would serve the motivation of delivering notifications regarding incidents to the appropriate support resources (Solomon at col. 1, lines 32-37) and ensuring that the proper resource may be notified if incidents occur (Solomon at col. 1, lines 49-53), or in the pursuit of providing supporting information to determine an optimum resolution path; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Maturana-Sustaeta-Vibhor-Solomon combination teaches select a second set of contacts, it does not explicitly teach select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event. However, Schneier in the analogous art of notification systems teaches this concept. Schneier teaches:

select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event (paragraph 0005, discussing methods and systems for dynamic network intrusion monitoring, detection and response. These methods and systems may be used to deploy and provide a managed security monitoring service (the "MSM service") that monitors a customer's network activity using a probe or "sentry" system, collects status data from monitored components, analyzes the collected data for activity possibly implicating security concerns, alerts and transmits information about such activity to trained security analysts working at secure operations centers ("SOCs"), and then guides the security analysts and customer through an appropriate response; paragraph 0087, discussing a flowchart showing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This shows that a second set of contacts from the hierarchical contact list is selected as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing that FIG. 6 is a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself...; paragraph 0099, discussing that escalations may be of various types, including time-based and event-driven. Time-based escalations can be intended to capture problems that have remained in a particular state beyond a specified period of time. Event-based escalations can be designed to trigger immediately when a predefined condition is met. When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem).

The Maturana-Sustaeta-Vibhor-Solomon combination describes features related to incident notification. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon combination with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon combination to include Schneier’s feature for selecting a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. Maturana further teaches wherein the computer-operated controller is further configured to receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts (paragraph 0051, discussing that remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention; paragraph 0079, discussing that when an actionable condition is detected within the industrial data , analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications to one or more notification destinations. The notification can be sent to an Internet-capable client device, such as a phone, a tablet computer, a desktop computer, or other suitable devices. In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud. Notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118) [i.e., This shows that a response to the attempt to notify at least one of the first set of contacts is received]. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that a second set of information about a second problematic workflow event as a function of the response from the first set of contacts regarding the first problematic workflow event is generated – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component in Maturana determines if the primary personnel is not available], or other such escalation measures).

Examiner notes that Solomon, in addition to Maturana as cited above, also teaches: receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts (col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy [i.e., This shows that a response to the attempt to notify at least one of the first set of contacts is received as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts]. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule).

As per claim 13, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. Maturana further teaches wherein the computer-operated controller is further configured to notify at least one of the second set of contacts as a function of the second set of information (paragraph 0080, discussing that notification component can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component determines that a subset of the industrial data requires action to be taken by plant personnel, notification component can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations. The personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing that notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

The Maturana-Sustaeta-Vibhor-Solomon combination does not explicitly teach reschedule a task of at least one of the second set of contacts. However, Schneier in the analogous art of notification systems teaches this concept (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing that FIG. 6 is a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself [i.e., This shows that a task of at least one of the second set of contacts is rescheduled – the senior security analyst corresponds to the at least one of the second set of contacts]; paragraph 0099, discussing that when escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem; paragraph 0107).

The Maturana-Sustaeta-Vibhor-Solomon combination describes features related to incident notification. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon combination with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon combination to include Schneier’s features for rescheduling a task of at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 13. Maturana further teaches wherein the computer-operated controller is further configured to automatically make the attempt to notify at least one of the second set of contacts (paragraph 0080, discussing identifying which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data requires action to be taken by plant personnel, notification component 1104 can reference configuration data to determine which personnel should be notified...Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations…; paragraph 0081, discussing that notification component 1104 can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that an attempt to notify at least one of the second set of contacts is automatically made], or other such escalation measures).

The Maturana-Sustaeta-Vibhor-Solomon combination does not explicitly teach by transmitting the rescheduled task to the at least one of the second set of contacts. However, However, Schneier in the analogous art of notification systems teaches this concept (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This shows that the rescheduled task is transmitted to the at least one of the second set of contacts]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself...; paragraph 0099, discussing that escalations may be of various types...When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem; paragraph 0109).

	The Maturana-Sustaeta-Vibhor-Solomon combination describes features related to incident notification. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon combination with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon combination to include Schneier’s features for transmitting the rescheduled task to the at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. Maturana further teaches wherein the computer-operated controller is further configured to select the second set of contacts from the hierarchical contact list as a function of the second set of information (paragraph 0080, discussing that notification component can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component determines that a subset of the industrial data requires action to be taken by plant personnel, notification component can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations. In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing that notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period  [i.e., This shows that the second set of contacts is selected as a function of the second set of information], or other such escalation measures).
	As per claim 21, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. Maturana further teaches wherein the second problematic event has occurred as a result of a non-response from the one or more contacts (paragraph 0081, discussing that the notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period [i.e., This shows that the second problematic event has occurred as a result of a non-response from the one or more contacts – this interpretation is consistent with Applicant’s Specification at paragraph 0015, which indicates that “Responses to an attempt to notify a client could trigger yet another problematic workflow event. For example, the system could determine that a key contact person is not reachable or is otherwise unavailable.” Similarly, the notification component triggers another problematic workflow event. For instance, the notification component determines that the primary personnel is not available], or other such escalation measures).

27.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Maturana in view of Sustaeta, in view of Vibhor, in view of Solomon, in view of Schneier, in further view of McGreevy et al., Pub. No.: US 2010/0082129 A1, [hereinafter McGreevy].

As per claim 9, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. Although not taught by the Maturana-Sustaeta-Vibhor-Solomon combination, Schneier in the analogous art of notification systems teaches further comprising a scheduler that reschedules a task for at least one of the second set of contacts, wherein the step of automatically making the attempt to notify each of the second set of contacts comprises transmitting the rescheduled task to the at least one of the second set of contacts (paragraph 0087, discussing an exemplary implementation of incident handling by a security analyst. In step 500, a security analyst is notified by his or her console that a problem ticket has arrived. In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it…In step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst for investigation [i.e., This shows that a task is rescheduled for at least one of the second set of contacts]. Once an analyst is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0097, discussing a diagram illustrating exemplary escalation scenarios for various types of escalation. For problem resolution purposes, an incident may be escalated from security analysts to senior security analysts to security engineers and finally to the network intelligence and engineering organizations of the MSM service itself….; paragraph 0099, discussing that when escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; escalating from first level support to second level support to manager of the day; escalating to upper management; generating a report for the problem; and incrementing or decrementing the priority of the problem).

The Maturana-Sustaeta-Vibhor-Solomon combination describes features related to incident notification. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon combination with Schneier because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon combination to include Schneier’s features for rescheduling a task for at least one of the second set of contacts, and transmitting the rescheduled task to the at least one of the second set of contacts, in the manner claimed, would serve the motivation of orchestrating the management of problem tickets, thereby providing an effective monitoring, detection and response system (Schneier at paragraphs 0003, 0015), or in the pursuit of automating event escalation and fault resolution processes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches reschedules a task for at least one of the second set of contacts, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination does not explicitly teach that the task is for the assembly line. However, McGreevy in the analogous art of event handling systems teaches this concept. McGreevy teaches:

a scheduler that reschedules a task for the assembly line (paragraph 0057, discussing that the operator can receive an initial or updated workflow report based on new production information provided by the visualization system. The operator can review the new workflow report and adjust the product production schedule accordingly. For example, a product run that was scheduled to end at the midpoint of the operators' shift may be required to continue until the end of the operators' shift because another line contributing to the required production amount is down and not expected to return to production before the end of the current shift [i.e., This shows that a task for the assembly line is rescheduled]; paragraph 0075, discussing that the notification list is prioritized based on different criteria. The criteria can include operator or engineer location, criticality of the notification and corrective action or resolution order requirements based on the corrective action. The priorities are intended to reflect the most efficient order for resolving all of the problems. For example, the EMI interface component may prioritize the notification list based on its knowledge that the hopper jam must be cleared before the line can be restarted. In another example, the EMI interface component may prioritize the notification list based on its knowledge that the operator is in close proximity to one of the problems requiring corrective action even though that particular problem would not normally be the first problem requiring resolution).
The Maturana-Sustaeta-Vibhor-Solomon-Schneier combination describes features related to incident monitoring and notification. McGreevy is directed toward systems and methods for providing process event notifications. Therefore they are deemed to be analogous as they both are directed towards event handling systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination with McGreevy because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination to include McGreevy’s feature for rescheduling a task for the assembly line, in the manner claimed, would serve the motivation of notifying the appropriate personnel of the requirement of corrective action (McGreevy at paragraph 0076), or in the pursuit of prioritizing a notification list based on different criteria (McGreevy at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

28.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana in view of Sustaeta, in view of Vibhor, in view of Solomon, in view of Schneier, in further view in further view of Guggari et al., Pub. No.: US 2004/0088115 A1, [hereinafter Guggari].

As per claim 16, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. While the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination describes determining from among various contact methods based on the severity of the underlying incident (Solomon, col. 27, lines 9-19: “In at least one of the various embodiments, team members may establish a profile that includes the information necessary to use notification methods they prefer. In at least one of the various embodiments, the team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident, the service associated with the incident, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof), the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination does not explicitly teach wherein the computer-operated controller is further configured to prioritize each of the second set of contacts as a function of the second potential severity and wherein the computer-operated controller is further configured to automatically make an attempt to notify each of the second set of contacts as a function of its priority. However, Guggari in the analogous art of notification systems teaches this concept. Guggari teaches:

wherein the computer-operated controller is further configured to prioritize each of the second set of contacts as a function of the second potential severity and wherein the computer-operated controller is further configured to automatically make an attempt to notify each of the second set of contacts as a function of its priority (paragraph 0031, discussing a notification system to immediately inform service personnel of problems as necessary, such as a message or email to a cell phone or pager or computer pop up message. There is also a receipt affirmation function that confirms that a notification message was received and acknowledged. Secondary and tertiary notifications are sent when a primary recipient does not acknowledge an affirmative notification within a configurable time limit. A severity report associated with a given problem is represented by a blinking color when it is unacknowledged and remains a blinking color until the given problem is cleared and returns to green or clear status. Severity reports once acknowledged change from blinking to a solid color. Reports that have been acknowledged by one user may be transferred or reassigned to another user upon administrative permission by a system supervisor or by requesting permission to transfer a second user and receiving permission from the second user. A system supervisor can also display a list of users and severity reports being handled by the user, that is, a list of acknowledged and in progress severity reports assigned to a particular user to view and enable workload distribution to facilitate reassignments for balancing the work load; paragraph 0040, discussing that notifications can be an immediate message when a problem is detected. The notification is sent to expert service personnel associated with the central server or can be directed to a service manager or local service person closest to the rig needing service. For each rig and problem type, a particular person or service personnel category is designated for receipt of a notification. Secondary and tertiary backup personnel and personnel categories are designated as a recipient for each notification. Affirmative notifications must be acknowledged by the recipient so that the problem is acknowledged and someone has taken responsibility for the problem. If an affirmative notification is not acknowledged within a configurable time period, then a secondary or tertiary recipient is notified until the problem is acknowledged. Reliability reports are generated by the present invention showing problems detected and solutions provided. These reports provide an objective basis for formulating an evaluation of the Heath Check system's efficiency; paragraph 0051, discussing that notifications are sent when deemed necessary by the application…Notification logic dictates that notifications are sent when an event occurs and the event has been selected for reporting as a notification to a user. The notification logic and a list of appropriate notification recipients in order of priority, that is, who to contact first, is retained at the central server [i.e., This shows making an attempt to notify each of the second set of contacts as a function of its priority]. The event can be a report on an equipment status, process execution or an operational item. The requesting user will receive a severity report message; paragraph 0032).

The Maturana-Sustaeta-Vibhor-Solomon-Schneier combination describes features related to incident monitoring and notification. Guggari is directed toward a method and apparatus for analyzing and affirmatively notifying appropriate personnel of problems and events. Therefore they are deemed to be analogous as they both are directed towards problems and events handling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination with Guggari because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination to include Guggari’s features for prioritizing each of the second set of contacts as a function of the second potential severity and notifying each of the second set of contacts as a function of its priority, in the manner claimed, would serve the motivation of finding and reporting problems, which enables rapid response and recovery in case of equipment or operator malfunctions or the occurrence of a particular event, and enabling more efficient use of operational service personnel (Guggari at paragraph 0033), or in the pursuit of providing information about the magnitude of the issue, thereby allowing companies to make strategic decisions based on the impact to the company’s operations; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

29.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana in view of Sustaeta, in view of Vibhor, in view of Solomon, in view of Schneier, in further view in further view of Loman et al., Patent No.: US 6,643,592 B1, [hereinafter Loman].

	As per claim 22, the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches the scheduling system of claim 20. While the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination teaches a delay (Solomon, col. 29, lines 16-22, discussing that the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications), the Maturana-Sustaeta-Vibhor-Solomon combination does not explicitly teach wherein the response from one or more contacts from the first set of contacts comprises a response indicating a delay in repairing the problematic machine and the second problematic workflow event arises from the delay. However, Loman in the analogous art of incident monitoring systems teaches this concept. Loman teaches:

	wherein the response from one or more contacts from the first set of contacts comprises a response indicating a delay in repairing the problematic machine and the second problematic workflow event arises from the delay (col. 1, lines 6-7, discussing a method and system for diagnosing and repairing operational faults on a machine; col. 1, lines 32-41, discussing that if the problem is complex and the root cause difficult to discern, the experienced field engineer may be unable to identify the problem. In that case, the machine is rendered out of service and the machine or at least a suspect part of the machine is returned to a repair center for further analysis and repair or replacement. The inability of the field engineer to accomplish the repair on-site creates a cost for the machine owner while the faulty machine is out of service during the pendency of the repair; col. 6, lines 54-67 & col. 7, lines 1-10, discussing that allowing the field engineer real time access to general and machine specific technical and design documentation heretofore not available at the field site is useful to assist the field engineer with the diagnosis and repair. Also, the diagnostic steps executed by the field engineer can be automatically tracked and maintained for later analysis at the repair center in the event the field engineer is unable to correct the fault and therefore must send the malfunctioning part to the repair center. The result is reduction in machine down time experienced by the customer. Even if the machine requires repair at the repair center, personnel at the repair center can more quickly conduct the repair by utilizing the diagnostic approach undertaken by the field engineer as a starting point).

The Maturana-Sustaeta-Vibhor-Solomon-Schneier combination describes features related to incident monitoring and notification. Loman is directed toward a method and system for diagnosing and repairing operational faults on a machine. Therefore they are deemed to be analogous as they both are directed towards problems and events handling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination with Loman because the references are analogous art because they are both directed to solutions for incident monitoring and notification, which falls within applicant’s field of endeavor (fault detection and notification system), and because modifying the Maturana-Sustaeta-Vibhor-Solomon-Schneier combination to include Loman’s features for including a response from one or more contacts from the first set of contacts comprising a response indicating a delay in repairing the problematic machine and the second problematic workflow event arises from the delay, in the manner claimed, would serve the motivation of enabling other personnel to utilize the diagnostic approach undertaken by the field engineer as a starting point (Loman at col. 6, lines 66-67 & col. 7, lines 1-2); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Talwadker et al., Pub. No.: US 2017/0083390 A1 – describes that customer support is also often layered, with lesser experienced personnel escalating problems they cannot solve to their more experienced coworkers.
B.	Bodda et al., Pub. No.: US 2015/0348051 A1 – describes generating a ranked list of technicians available to service a problem.
C.	Schonberger et al., Pub. No.: US 2015/0218888 A1 – describes escalation procedures to follow based on a predetermined scenario list organized by severity level.
D.	Rusin et al., Pub. No.: US 2015/0137968 A1 – describes that alarms may be routed based on criticality of alarm.
E.	Higgins et al., Pub. No.: US 2009/0054735 A1 – describes that once the time threshold has been exceeded without the alert being addressed, the next-highest priority worker is determined, and the alert is transmitted to that next-highest priority worker.
F.	Hill et al., Pub. No.: US 2006/0248147 A1 – describes a system and method for automatically sending messages to service personnel.
G.	Kalantar et al., Pub. No.: US 2003/0088534 A1 – describes that a hierarchy of users for purposes of escalating the alert message at intervals may be derived from the hierarchy of users.
H.	Riley et al., Pub. No.: US 2002/0123983 A1 – describes a method for implementing service desk capability.
J.	Low, Kay Soon, Win Nu Win, and Meng Joo Er. "Wireless sensor networks for industrial environments." International Conference on Computational Intelligence for Modelling, Control and Automation and International Conference on Intelligent Agents, Web Technologies and Internet Commerce (CIMCA-IAWTIC'06). Vol. 2. IEEE, 2005 – describes an interactive system which automates real time dynamic multi-hop and multi-passenger routing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683